DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claim 205 is  amended and filed on 5/3/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 195-204 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US. 20120059308A1) (“Hsu”) in view of Vitullo et al. (US. 20060217655A1) (“Vitullo”).
Re Claim 195, Hsu discloses a medical apparatus (100, Fig. 2, Fig. 9), comprising: an over-the-needle catheter (102) comprising a proximal end (close to 106), a distal end (close to 108), and a lumen extending from the proximal end to the distal end (lumen for needle 200, Fig. 9); and a needle (200) comprising a proximal end (lower end), a distal end (204), and a lumen extending from the proximal end to the distal end, wherein the needle is configured to be inserted into the lumen of the over-the-needle catheter such that a distal end portion of the needle extends past the distal end of the over-the-needle catheter (Fig. 2, lumen for delivery of the fluid, ¶0058), and further it disclose a metallic reinforcing (¶0046), but it fails to an anti-restriction member comprising a proximal end, a distal end, and a lumen, wherein the anti-restriction member is capable to be arranged within at least a portion of the over-the-needle catheter, and wherein the  anti-restriction member is capable to be removed from the at least a portion of the over-the-needle catheter.
However, Vitullo discloses a catheter assembly (Fig. 3, Fig. 24) has catheter (56) and an anti-restrictive member (58, 60) with a conductive material (¶0080) configured within said lumen of said body of said catheter (Fig. 24), said coil-shaped insert comprising a proximal end (lower end) and a distal end (upper end) and wherein the anti-restriction member is capable to be removed from the at least a portion of the catheter (Fig. 24, so if the coil can be inserted, then it  can be removed, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) – see MPEP 2144 – also, making the conductive reinforcing coil of Hsu to be removable/separable, will flow naturally from such a modification and include the ability to utilize replaceable parts which would allow the coil to be removed/replaced to that it could be recycled for use in a new catheter or replaced in the event of a damaged or defective component.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member  of  Hsu so that the device has an anti-restriction member comprising a proximal end, a distal end, and a lumen, wherein the anti-restriction member is capable to be arranged within at least a portion of the over-the-needle catheter, and wherein the  anti-restriction member is capable to be removed from the at least a portion of the over-the-needle catheter as taught by Vitullo for the purpose of using an art recognized element to deliver the electric pulses (Vitullo ¶0082).
Re Claim 196, the modified Hsu disclose that wherein the anti-restriction member   comprises an electrically conductive material (Vitullo ¶0080).  
Re Claim 197, Hsu discloses a nerve stimulator (206, Fig. 2, ¶0063), but it fails to disclose that the anti-restriction member is configured to be electrically coupled to a nerve stimulator.
However, Vitullo discloses a catheter assembly (Fig. 10b) has a reinforce member (58, 60 coil insert) has a conductive coil-shaped insert (¶0080) and said coil-shaped insert comprising a handle (142 or 76) secured to stimulator (Fig. 10b, ¶0105).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the anti-restriction member is configured to be electrically coupled to a nerve stimulator as taught by Vitullo for the purpose of using an art recognized element to deliver the electric pulses (Vitullo ¶0082).
Re Claim 198, Hsu discloses wherein the over-the-needle catheter comprises a thermoplastic material (Hsu, ¶0046, PTFE is thermoplastic materials).
Re Claim 199, Hsu discloses wherein the needle (200) further comprises a needle hub (202) secured to a proximal end of the needle (Fig. 2, Fig. 9).  
Re Claim 200, Hsu fails to disclose wherein the anti-restriction member further comprises a handle secured at the proximal end of the anti-restriction member.
However, Vitullo discloses a catheter assembly (Fig. 10A) has catheter (56) and a reinforce member (a coil-shaped insert, 58) has a conductive coil-shaped insert (¶0080) configured within said lumen of said body of said catheter (Fig. 1), said coil-shaped insert comprising a handle (142 or 76) secured to the proximal end of the coil-shaped insert (lower end) (Fig. 10b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the conductive coil-shaped insert further comprises a handle secured to the proximal end of the anti-restriction member as taught by Vitullo for the purpose of easily allowing the connection between the coil and an external stimulator device (Vitullo ¶0095).
Re Claim 201, Hsu fails to disclose wherein the anti-restriction member further comprises a stimulation assembly.
However, Vitullo discloses a catheter assembly (Fig. 10A) has catheter (56) and a reinforce member (a coil-shaped insert, 58) has a conductive coil-shaped insert (¶0080) configured within said lumen of said body of said catheter (Fig. 1), said coil-shaped insert comprising a handle (142 or 76) secured to the proximal end of the coil-shaped insert (lower end) and attached to a stimulation assembly (Fig. 10b, ¶0080).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the anti-restriction member further comprises a stimulation assembly as taught by Vitullo for the purpose of easily allowing the connection between the coil and an external stimulator device (Vitullo ¶0095).
  Re Claim 202, Hsu fails to disclose wherein the anti-restriction member is configured to prevent kinking or bending of the over-the-needle catheter. 
However, Vitullo discloses a catheter assembly (Fig. 10A) has catheter (56) and a reinforce member (58) has a conductive coil-shaped insert (¶0080) configured within said lumen of said body of said catheter (Fig. 1), said coil-shaped insert comprising a proximal end (lower end) and a distal end (upper end), said coil-shaped insert embedded into an interior wall of said body of said catheter (¶0008); the needle is capable to be inserted within the hollow passageway of said coil-shaped insert, wherein said coil-shaped insert prevents said catheter from kinking (¶0079, maintain the pore open).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the anti-restriction member is configured to prevent kinking or bending of the over-the-needle catheter as taught by Vitullo for the purpose of enforcing the wall of the catheter to maintain an open lumen of the catheter as known in the art (Vitullo ¶0079).
 Re Claim 203, Hsu fails to disclose wherein the handle further comprises a stimulation attachment. 
However, Vitullo discloses a catheter assembly (Fig. 10A) has catheter (56) and a reinforce member (a coil-shaped insert, 58) has a conductive coil-shaped insert (¶0080) configured within said lumen of said body of said catheter (Fig. 1), said coil-shaped insert comprising a handle (142 or 76) secured to the proximal end of the coil-shaped insert (lower end) and attached to stimulator (Fig. 10b, ¶0080).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the handle further comprises a stimulation attachment as taught by Vitullo for the purpose of easily allowing the connection between the coil and an external stimulator device (Vitullo ¶0095).
 Re Claim 204, Hsu fails to disclose wherein the anti-restriction member is configured as a nerve stimulator. 
However, Vitullo discloses a catheter assembly (Fig. 10A) has catheter (56) and a reinforce member (a coil-shaped insert, 58) has a conductive coil-shaped insert (¶0080) configured within said lumen of said body of said catheter (Fig. 1), said coil-shaped insert comprising a handle (142 or 76) secured to the proximal end of the coil-shaped insert (lower end) and secured to stimulator (Fig. 10b, ¶0080).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of Hsu so that the anti-restriction member is configured as a nerve stimulator as taught by Vitullo for the purpose of easily allowing the connection between the coil and an external stimulator device (Vitullo ¶0095).
Claims 205, 208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US. 20030093104A1) (“Bonner”) in view of Jenson et al. (US. 200602936121) (“Jenson”). 
 Re Claim 205, Bonner discloses a medical apparatus (Figs. 1-2, Fig. 28), comprising: an over-the-needle catheter (20, 10, 30, 32 in Fig. 1, Fig. 28 740, ¶0074) comprising a body (10, 30 in Fig. 1, body of 740 in Fig. 28), said body comprising a proximal end (close to 22 in Fig. 1, to the left in Fig. 28) and a distal end (32 in Fig. 1, close to 746 in Fig. 28), said body defining a lumen extending from said proximal end to said distal end (lumen for needle 28 and anti-restriction member 34, 36, Fig. 2, Fig. 28); an anti-restriction member (34, 36 in Fig. 2, 742 in Fig. 28, ¶0074) configured as a coil-shaped insert within said lumen of said body of said over-the-needle catheter (Fig. 2, Fig. 28, ¶0074), said anti-restriction member comprising a proximal end ( close to 36 in Fig. 2, close to the left of 742 in Fig. 28), a distal end (close to 40 in Fig. 2, close to 746 in Fig. 28) , an anti-restriction lumen extending between the distal end and the proximal end ( Fig. 2, Fig. 28), wherein the anti-restriction member comprises a conductive material (¶0074), wherein the anti-restriction member is capable to be removed from the at least a portion of the over-the-needle catheter (the coil is capable to be removed); a needle (stylet 28 as generally used in Fig. 1, and can be used ) wherein said anti-restriction member is configured to prevent said over-the-needle catheter from kinking (the anti-restriction member is capable to prevent the catheter from kinking ); and a needle hub (26) secured at a proximal end of said needle and the needle hub (Fig. 1), and where the needle is configured within the anti-restriction lumen of said anti-restriction member (Fig. 2), but it fails to specifically disclose that the needle having a lumen extending from a proximal end to a distal end and the needle hub is configured to engage a fluid delivery device.
However, Jenson discloses a catheter (Figs. 11-15) has an over-the needle catheter (222, Fig. 11, 242 in Fig. 12) and a needle (120 in Fig. 11, 248 and 266 in Fig. 12) and wherein the needle having a lumen (Fig. 12, 259) extending from a proximal end ( lower end) to a distal end  ( close to 252) and the needle hub (the stylet of Fig. 12 will be inserted inside the catheter similar to 296 of 300 in Fig. 15) is configured to engage a fluid delivery device ( it is capable to engage with a fluid delivery device).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Bonner so that the needle having a lumen extending from a proximal end to a distal end and the needle hub is configured to engage a fluid delivery device as taught by Jenson for the purpose of using a desired needle with lumen that allow passage of elements such as guidewire (Jenson ¶0078). Note: in order to overcome this rejection, the applicant is advised to positively recite that the anti-restriction member preventing the kinking of the catheter and positively recite the fluid delivery source.
Re Claim 208, Bonner fails to disclose wherein the over-the-needle catheter comprises a thermoplastic material.
However, Jenson discloses a catheter (Figs. 11-15) has an over-the needle catheter (222, Fig. 11, 242 in Fig. 12) and wherein the over-the-needle catheter comprises a thermoplastic material (¶0117 PTFE is thermoplastic materials).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified material of the over-the- needle catheter of Bonner so that the over-the-needle catheter comprises a thermoplastic material as taught by Jenson for the purpose of using a desired material that improve the lubrication (Jenson ¶0117).
Claims 206-207 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner in view of Jenson and further in view of Vitullo.
Re Claim 206, Bonner in view of Jenson fails to disclose wherein the anti-restriction member further comprises a handle secured to the proximal end of the anti-restriction member. 
However, Vitullo discloses a catheter assembly (Fig. 3, Fig. 24) has catheter (16) and an anti-restriction member (58, 60) with a conductive material (¶0080) further comprises a handle secured to the proximal end of the anti-restriction member (close to 420, Fig. 27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member of the modified Bonner in view of Jenson so anti-restriction member further comprises a handle secured to the proximal end of the anti-restriction member as taught by Vitullo for the purpose of easily allowing the connection between the anti-restrictive member and an external stimulator device (Vitullo ¶0095).
 Re Claim 207, Bonner in view of Jenson fails to disclose a stimulation assembly configured with said anti-restriction member, said stimulation assembly configured to provide stimulation to a targeted site within a patient via the anti-restriction member. 
However, Vitullo discloses a catheter assembly (Fig. 3, Fig. 24) has catheter (16) and an anti-restrictive member (58, 60) with a conductive material (¶0080) further comprises a handle secured to the proximal end of the anti-restrictive member ( close to 420, Fig. 27) and a stimulation assembly configured with said anti-restrictive member, said stimulation assembly configured to provide stimulation to a targeted site within a patient via the anti-restrictive member (142, Figs. 26, -27, ¶0091, ¶0095).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the reinforcing member  of the modified Bonner in view of Jenson so that a stimulation assembly configured with said anti-restriction member, said stimulation assembly configured to provide stimulation to a targeted site within a patient via the anti-restriction member as taught by Vitullo for the purpose of easily allowing the connection between the coil and an external stimulator device (Vitullo ¶0095).
 
Response to Arguments
Note:  a phonic interview was set up on 6/28/2022, but the attorney did not show up and did not reply to examiner’ phone call.
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 5-7 with regards to claim 195 that there is no clear rational and it is not obvious to combine the art. This is found not persuasive as the combination is based on the reinforcement member with the coil/guidewire type. See the rejection above as anti-restriction member (or the reinforcement coil, 58, 60) of Vitullo works as the reinforce member (to prevent the bending/collapsing/ clogging of wall of the catheter which means to prevent any restriction of the flow inside the lumen of the catheter).
Applicant’s arguments in pages 8-9 with respect to claim(s) 205 have been considered but are moot because the new ground of rejection does not rely Hsu applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in pages 8-9 with regards to claim 205 that Bonner fails to disclose the anti-restriction member as recited in claim and the coils 34, 36 has different diameter. This is found not persuasive as the catheter diameter can be reduced with different diameter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783              

/Lauren P Farrar/Primary Examiner, Art Unit 3783